HEDRICK, Judge.
Defendant contends that the trial court erred in denying his motion for a mistrial because of a certain statement made to the jury by the solicitor. The statement which forms the basis *671of this assignment of error is summarized in the record by-defendant’s counsel as follows:
“His remark was that a man of good character as the prosecuting witness, and he held his left hand up in the air, way up here, and he said a person with a bad prior criminal record is just like a snake, and he took his right hand and held it down, bringing it down to the ground like that. . . . ”
Certainly, such statements are not consistent with expected courtroom decorum and are not condoned; however, we do not think that this statement reaches the level of prejudicial error. Furthermore, the trial judge correctly and wisely instructed the jury to disregard this comment.
We have carefully reviewed defendant’s other assignment of error and find it to be without merit.
The defendant was afforded a fair trial free from prejudicial error.
No error.
Judges Parker and Vaughn concur.